Citation Nr: 1313349	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  03-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO) that determined that new and material evidence had not been submitted to reopen a claim for service connection for a back disability.  In a December 2005 decision, the Board found that new and material evidence had not been submitted to reopen a claim for service connection for a back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a March 2008 Memorandum Decision, the Court vacated the Board's decision that determined that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a back disability and remanded the claim to the Board for readjudication in accordance with that decision.  In January 2009, the Board reopened the Veteran's claim for service connection for a back disability and remanded the claim for additional development.  In September 2011, the Board denied the claim of entitlement to service connection for a back disability.  The Veteran appealed that denial to the Court.  Based on an August 2012 Joint Motion for Remand, in August 2012 the Court remanded the September 2011 Board decision for development in compliance with the August 2012 Joint Motion.

The appeal is REMANDED to the RO.


REMAND

The Board regrets that remand is necessary before a decision on the merits of the claim can be reached.

The Board remanded the claim on appeal in January 2009, in part so that the Veteran could be provided with a VA examination to determine the nature and etiology of any current back disability.  The Board specifically stated that, in the VA examination, the examiner should provide an opinion as to whether any current back disability was at least as likely as not incurred in or aggravated during the Veteran's service, including a fall in 1968 and a back injury from lifting a 20-gallon can in September 1969.

The appellant was subsequently provided with a VA medical examination in July 2009.  An August 2012 Joint Motion stated that July 2009 VA medical examination was inadequate because the examiner commented only on the Veteran's 1968 injury and not on his lifting injury in 1969.  In addition, the Joint Motion stated that the examiner did not provide a supporting rationale for the opinion that the Veteran's scoliosis was congenital or developmental.  Accordingly, the July 2009 VA medical examination is incomplete.  If VA provides the Veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the etiology of any back disability found.  The examiner must review the claim file and must note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any back disability found was at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's period of service, to specifically include a fall in 1968 and a back injury from lifting a 20-gallon can in September 1969.  The examiner must address both injuries.  The examiner must also provide an opinion as to whether the Veteran's scoliosis is a congenital or developmental defect and, if so, whether it permanently increased in severity beyond the natural progression of the disease during the Veteran's service.  If any back disability found is attributable to factors unrelated to the Veteran's service, the examiner should specifically so state.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

